Exhibit 10.6 Rabobank N.A. Derivative Confirmations Office Address 915 Highland Pointe Drive Suite 350, Roseville, CA 95678 Telephone Fax 04 June 2012 TO: QAD ORTEGA HILL, LLC ATTN: JOHN NEALE SANTA BARBARA, CA 93108 UNITED STATES From: RABOBANK NA Attn: RNA Derivative Confirmations Fax: Re: Swap Our Ref. No. 12N00477-RNA / 981410 AMENDED CONFIRMATION OF A SWAP TRANSACTION The purpose of this letter agreement is to set forth the terms and conditions of the swap transaction traded between RABOBANK NA, ROSEVILLE (''Rabobank'') and QAD ORTEGA HILL, LLC, SANTA BARBARA (''Counterparty'') on the trade date specified below (the ''Transaction''). This letter agreement constitutes a ''Confirmation'' as referred to in the Agreement specified below. Notwithstanding anything to the contrary in the Agreement, the definitions and provisions contained in the 2efinitions, as published by the International Swaps and Derivatives Association, Inc. (the ''Definitions'') are incorporated into this Confirmation. To the extent that there is any inconsistency between those Definitions and Provisions and this Confirmation, this Confirmation will govern. For the purposes of the Definitions, all references to a ''Transaction'' in this Confirmation shall also be deemed to be references to a ''Swap Transaction''. This Confirmation evidences a complete binding agreement between you and us as to the terms of the Transaction to which this Confirmation relates. In addition, you and we agree to use all reasonable efforts promptly to negotiate, execute and deliver an agreement in the form of an ISDA Master Agreement, with such modifications as you and we will in good faith agree. Upon the execution by you and us of such an agreement, this Confirmation will supplement, form a part of, and be subject to that agreement. All provisions contained in or incorporated by reference in that agreement upon its execution will govern this Confirmation except as expressly modified below. Until we execute and deliver that agreement, this Confirmation, together with all other documents referring to an ISDA Master Agreement (each a ''Confirmation'') confirming transactions (each a ''Transaction'') entered into between us shall supplement, form part of, and be subject to an agreement in the form of the 2aster Agreement as if we had executed an agreement in such form (but without any Schedule except for the election of the laws of the State of New York as the governing law and USD as the Termination Currency) on the Trade Date of the first such Transaction between us. In the event of any inconsistency between the provisions of that agreement and this Confirmation, this Confirmation will prevail for purposes of this Swap Transaction. Rabobank's recourse in the Transaction referred to in this Confirmation shall not be limited in any way unless specifically agreed to in writing by Rabobank to the contrary. 1 The terms of the particular Swap Transaction to which this Confirmation relates are as follows: General Terms: Trade Date: 09 May 2012 Effective Date: 01 June 2012 Termination Date: 01 June 2022 Notional Amount: As set forth in the attached Notional Schedule Calculation Agent: Rabobank, unless otherwise specified in the Agreement. Broker: None Floating Amounts: Floating Rate Payer: Rabobank Floating Rate Payer Payment Date(s): Commencing on 15 July 2012, and then every 1 month thereafter on the 15th day of the month to and including the Termination Date, subject to adjustment in accordance with the Modified Following Business Day Convention. Period End Date(s): No adjustment applies Floating Rate Option: Designated Maturity: USD-LIBOR-BBA 1 month Floating Rate for initial Calculation Period: 0.23875 percent (inclusive of Spread) Floating Amount for initial Calculation Period:
